ORDER

PER CURIAM.
AND NOW, this 28th day of June, 2001, upon consideration of the Report and Recommendations of the Disciplinary Board *198dated April 30, 2001, the Petition for Review and the Brief in Opposition to the Petition for Review, it is hereby
ORDERED that Stephen S. Smith be and he is suspended from the Bar of this Commonwealth for a period of five years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.